Case: 13-3106    Document: 10     Page: 1   Filed: 07/18/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                KATRINA A. RANDOLPH,
                      Petitioner,
                             v.
            SMITHSONIAN INSTITUTION,
                   Respondent.
                __________________________

                        2013-3106
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. DC315H120325-I-1.
               __________________________

     Before DYK, PROST and O’MALLEY, Circuit Judges.
 PER CURIAM.
                        ORDER
    The court considers whether to dismiss Katrina A.
 Randolph’s petition for lack of jurisdiction.
    Randolph’s representative received the Merit Systems
 Protection Board’s decision in her case on February 22,
 2013. Her petition was initially received by the court on
 April 25, 2013.
      A petition for review of an MSPB decision must be
 filed “within 60 days after the Board issues notice” of its
Case: 13-3106         Document: 10   Page: 2     Filed: 07/18/2013




 KATRINA RANDOLPH V. SMITHSONIAN INSTITUTION                    2

 decision. 5 U.S.C. § 7703(b)(1)(A). This filing period is
 “statutory, mandatory, [and] jurisdictional.” Monzo v.
 Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984).
     Here, Randolph was required to file her petition by
 April 23, 2013, two days before it was received. Her
 petition is therefore untimely. See Fed. R. App. P.
 25(a)(2)(A) (“filing is not timely unless the clerk receives
 the papers within the time fixed for filing”). Accordingly,
 the court lacks jurisdiction to consider Randolph’s petition
 and must dismiss it.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The petition is dismissed.
       (2) Each side shall bear its own costs.


                                        FOR THE COURT


                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk


 s23